    Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 1 of 42
        '       .                                                              Ma: Q
                                         Florida Department of Agriculture and Consumer Se Wag 5
                                                                Division of Consumer Services 09 AG“ 538“ Mm0,,”m om,
                                                                                                                        E“                Payable to FDACS and remit
                                                CHARITABLE ORGANIZATIONS                                                S       «a        with application to:
                                                               REGISTRATION APPLICMIRJ                                  $0 1
                                                                            I. .          . I                   Is?“                 “Q          alion or Contributions
    ADAM H. PUTNAM                                                    Solicitation oi Contributions Act                          F             $911 6700
    cornmsslouen                                                       chapter 495. Florida Statutes           N) 0                        l     assee. FL 32314-5700
                                                                Rule 5.1.7.004. Florida Administrative Code “9% 0000
                                                  1-600-HELP-FLA (435-7352) - 850-410-3800 Calling Ou sidp‘
                                                             www.000helptla.com - 850-410-3804 Fax

All documents and attachments submitted with this application are subject to public review pursuant to Chapter 119. F.S. PLEASE
TYPE OR PRINT. Additional pages may be attached if additional space is needed using the same format. Please ensure that all
attachments reﬂect the organization's name or registration number and the number of the corresponding question. All fees are
non-refundable.
I                                                                          Business Information                                                                               _|
E     NewApplication              III-CI RenevTal                              CH                         DTN                        . _ _ - _.._ ..._-_...- I. “ — m ‘
                                  '                                                                                 (as iistodontho proprintodronomt contention)               I
                                  II—   —-——     u — —   - -   — — — - -


[1] Legal Name of Organization:
Freedom Watch. Inc.
' Fictitious (DBA) Name:
None
'iiyou are a ifiorido organization. at! MTIous name: must be registered wit-t1 the Florida Department of State. Division of Corporations. if business is a
corporation then 'Name' is the legal name of the business as listed with the Division of Corporations.

Other Names Soliciting As:
None

E     Street Address (homuaAprorsurre-smdmmmmmmmmmmdwmmmmmemmx
2020 Pennsylvania Ave. NW . Suite 345                                                                                                                                     "

City:                                                                                                          State:                Zip Code:
Washington                                                                                                     DC                    20006
Mailing Address (tidiﬂlrontfi'om ohm):                                                                                                                        :11
4550 Wright Rd.. Ste. 155                                                                                                                            g        g;
                                                                                                                                                     = T — —
City:                                                                                                          State:                Zip Code: %              22
Stafford                                                                                                       TX                    77477           :3      - I _<_.‘._
                                                                                                                                                     N         '.' '0:
B2] Telephone Number:                                                             Fax Number:                                                         47'      :t’ 5
r 352       l 274                 - 9359                                      r            )               -                                          E3"-     gﬁz
Email Address for Organization:                                                          Website:                                                     N        43°
Maureen@motislaw.com                                                                      wwwireedonmatchusaorg                                       :11        F5
                                                                                                                                                      as.        I. ' I


      Registration Application Type: res. 495404r1),495.40mw.495404(25).r=.sr                                                                                    *“
        E Charitable                           E] CharitabIeIParent
        [:| Sponsor                            [:1 SponsoriParent

[El Form of organization: [55. 495.4059) (0. ES.)                                                         23': a?” ‘2 1° 05 25 "0°
      S Corporation        El LLC              El Partnership              El Sole Proprietorship         Ohied Code: 001133                       $10.00 - 5400.00
      El Other (please describe):                                                                                       '
Date Incorporated or legally established:                             State:
1           I   9             i         1995                          DC                                                .
    W"              W                      V“                                                                               DTN/FAID: 2937152
      Federal Employer ID Number [5. 119.092. F.S.i:                                                                        17-04036833—0001
52       - 1945015                                                                                                          350.00 04/20/2011
                                                                                                                            reagent "1°

FDACS-10100 Rev. 01:15
Page 1 of 11
        Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 2 of 42
    :ﬂList all officers. directors, trustees. and principal salaried executive personnel: Exemptions from public records apply
       to' certain personal information about current or former - law enforcement ofﬁcers. judges. prosecutors. public defenders.
       ﬁreﬁghters. code enforcement officers. guardians ad litem and their families. For a complete list of exemptions. see
         s. 119.071(4). F.S. If you qualify for one of these exemptions. please do not list your residence address and phone
         number. rs. newsman. as. s. 49smeme). (6). F.s.] (attach acUiir'onal shoots as necessary using the same format)
rName:                                                                      Name:
     Larry Klayman                                                          Ted Baehr
    Title:                                                                  Title:
     PresidentIDirector                                                     Director

    Street Address:                                                         Street Address:
     2020 Pennsylvania Ave. NW Suite 345                                    2020 Pennsylvania Ave. NW Suite 345
    City:                                                                   City:
     Washington
    State:                            Zip Code:                             State:                               Zip Code:
    Dc                                20006        -                        Washington                           DC          - 20006
i
    Telephone Number:                                  Compensated?         Telephone Number:                                     Compensated?
     t 352        i 274             - 9359             3 Yes    El No       ( 352            ) 274             - 0359            El y“    E N.

    Criminal History:   El Yes i No                                        Criminal History:   El Yes i No
    Exempt from public records ls. "9.071(4). F.S.] I: Yes i No            Exempt from public records Is. 119.071(4). F.S.] El Yes i No

I Name:                                                                    Name:
    Louise Benson
    Title:                                                                 Title:
    Director
    Street Address:                                                        Street Address:
    2020 Pennsylvania Ave. NW Suite 345
    City:                                                                  City:
    Washington
    State:                           Zip Code:                             State:                               Zip Code:
    DC                                20006        -                                                                         .

    Telephone Number:                                  Compensated?        Telephone Number:                                     Compensated?
    l 352         i 274         - 9359                 El Yes   5 No        l            l                 -                     El Yes   El No
    Criminal History:   El Yes i No                                        Criminal History:   El Yes El No
    Exempt from public records ls. 119.071“). F.S.] El Yes I No            Exempt from public records [5. ”9.071(4). F.S.] El Yee El No

    Name:                                                                  Name:

    Title:                                                                 Title:



    Street Address:                                                        Street Address:

    City:                                                                  City:

    State:                           Zip Code:                             State:                               Zip Code:


I Telephone Number:                                    Compensated?        Telephone Number:                                     Compensated?
    ‘             l             '                      D Y"     El N°       l            i                 '                     El Yes   El No
    Criminal History:     D   Yes     D   No                               cﬂmiml History:           a   Yes     D   No
    Exempt from public records is— 119.071(4). as.) El Yes El No           Exempt from public records (5. "9.071(4). ES.) El Yes D No

    FDACS-10100 Rev. 01115
    Page 2 of 11
   Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 3 of 42

 [E List all branch offices. chapters or affiliates located in the state of Florida. If you are a parent organization that
    submits a consolidated ﬁnancial statement. you may skip Question 8a. and list your branches and affiliates on the
      Supplemental Consolidated Financial Statement on page 11. {attach additional sheets as necessary using the some formal)
      (s. 496.405f2Xn. F.s.l

' Name:                                                               Name:
| None

 Street Address:                                                      Street Address:


 City:                                                                City:

 State:                          Zip Code:                            State:                          Zip Code:

 Telephone Number:                                                    Telephone Number:
 l          l                -                                        l          i                -

 Email:                                                               Email:



      If the charitable organization or sponsor does not maintain an office In Florida. provide the name. street address. and
      telephone number of the person having custody of the financial records. (.5. 496.405(2J(g)1. F.S.l

 Name:                                                                 Title:
 Larry Klayman                                                          PresidenUDirector
 Address:
 _2020 Pennsylvania Ave. NW . Suite 345
City:                                                                                    State:          Zip Code:
 Washington                                                                              PC              20006              -

Telephone Number:                                                    Email:
 f 352      ) 274                - 9359                               leklaymanahoo.oom ordaj i42182@gmail.eom

        List name of the Individuals or ofﬁcers who are in charge of any solicitation activities: {3. 4954mm). Es.)

Name:                                        Street Address:                                                 Telephone Number:
Larry Klayman                                2020 Pennsylvania Ave. NW . Suite 345. Washington DC 20006      352-274-9359

Name:                                        Street Address:                                                 Telephone Number:


Criminal History: El Yes E No

      List the name. address, and telephone numberls) of personls) responsible for the custody and final distribution of
        contributions: [3. mammals Es.)
Name:                                        Street Address:                                                 Telephone Number:
 Larry Klaymen                               2020 Pennsylvania Ave. NW . Suite 345 .Washington Dc 20006      352-274-9359

Name:                                        Street Address:                                                Telephone Number:


Criminal History: El Yes i           No

11.
:l      Monttav ﬁscal v earends: :-.49e4052
                                          (rm)3.Es.f           12        31
                                                                      _I my—


FDACS-10100 Rev. 01115
Page a of 11
     Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 4 of 42

[E] Has your organization been granted tax exempt status by the internal Revenue Service? Is. “40am ESJ
  E     Yes-       501(c)3                     lfyes.youmustattacha copyofthetaxexemptlondeterrnlnatlenletterfrom                       the tits.
                        (heart number)
  El    No
  I:    Pending (taxoxernptt'ondelerninetion wmumuodunnmncwclcraadayunomccipu
  El Revoked

E        What is the purpose for which the organization ls organized? (Briefly and concisely explain the purpose forwhtch' your organization
        was created. it is best to summarize this information in your own words. Use only the space provided.) Is. 496. 405mm. F. SJ
 Freedom Watch is the only political advocacy group that speaks through actions. rather than just words. We are dedicated to not only
 preserving freedom. but redeﬁning its meaning. from protecting our rights to privacy. free speech. civil liberties. and freedom from foreign oil
 and crooked business. labor and government ofﬁcials. to protecting our national sovereignty against the incompetent. terrorist state-controlled
 United Nations. and reestablishing the rule of law in what has become a very corrupt American legal system. where justice is only as good as
W l m m m m ﬁ d ﬁ ﬁ i ﬁ m e .
I 14. I What is the purpose for which the contributions will be used? (Bn'etly and concisely explain the purpose for which contributions will
        be used. Use only the space provided. Do not reference 990 or include an attachment.) (s. 496.405f2Xlt). ES.)
 Contributions will be used to educate the public and to pursue legal actions in the United States and abroad.




IE]List major program activities: lmwmhmmmmnmmwmmnmnmwm
        purposestatadintltepreviousquoﬂion. Useonlylhaapacamvided.) (s. 496.405f2XgMJ-18J

 to educate the public and to pursue legal actions in the United States and abroad.




        Does the charitable organization or sponsor employ a professional solicitor? to. 496.405f2)(e). F 8.]
 El Yes        E No         If yes. attach a copy of the current contract. and provide the following information for each.
                            (attach additional sheets as necessary using the sarna format)

Name:


Address:


City:                                                                                                  State:             Zip Code:

Telephone Number:                                                              Florida Registration Number:
 l                 i                - _                                        53.
Dates of contract:
Beginning Date:                            I           I                       End Date'                          I            I
                                W              T           T                                 T                        T            T
I17. I Does the charitable organization or sponsor employ a professional tundralslng consultant? [s. tee-taster». F.S.]
 D Yes            No        If yes. attach a copy of the current contract. and provide the following information for each.
                            (attach addltlonal sheets as necessary using the sarno format)




Address:


City:                                                                                                  State:             Zip Code:


Foncs-tetoo Rev. 01l15
Page 4 of 11
  Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 5 of 42


Telephone Number:                                                           Florida Registration Number:
  i        .     i-              -                                          FC-
Dates of contract:
Beginning Date:                        I             I                      End Date:                     I            I
                                Home           Day           Year                           Month                Day             Yhnr


11's. I Does the charitable organization or sponsor utilize a commercial co-venturer? is. «5405(2a. as}

 El Yes        E No      If yes. attach a copy of the current contract. and provide the following information for each.
                         (attach additional sheets as necessary using the same fennel)




Address:


City:                                                                                          State:            Zip Code:


Telephone Number:
 1               i               -
Dates of contract:
Beginning Date:                        I             I                     End Date:                      I            I
                            W              T             T                                  Maura                Buy             Your
NOTE: Any change to the responses provided to Questions 19-24 must be reported to the department within 10 days after the
change occurs. (s. 496.405f1){bJ.F.S.) The Solicitation of Contributions Material Change Form. FDACS-1011B. Rev. 01115. as
incorporated in Rule 5J-7.004(5). F.S.. This form can be found onllne at W            M       -

        Is this charitable organizationlsponsor authorized by any other state to solicit contributions? ls. newsman. as.)


I21). I Has the charitable organizationlsponsor entered into an assurance of voluntary compliance (AVC)
        or agreement similar to that set forth in s. 496.420. Florida Statutes in any Jurisdiction? (This is not common.)
       (3. 496.405i'ﬂldj-i, as}
 El Yes E No                  If yes, attach a copy of the agreement.

[E] Has the charitable organization or sponsor or any of its ofﬁcers. directors, trustees. or employees. regardless of
      adjudication. been convicted of, or found guilty of, or pled guilty or nolo contendere to. or been incarcerated within
      the last 10 years as a result of having previously been convicted of. or found guilty of. or pled guilty or nolo
      contendere to. any felony within the last 10 years? Is. 496.405(2)(d)5. as.)

                         If
                         5m yes.
                              hm”please provide the following information for each individual: (attach adrfiiimai yiaais as necessary using the
 El Yes        E No

Name:


Nature of offense:                                                                                      Date:
                                                                                                                   i               i
                                                                                                         Mana-             Day          7b.:
Court having jurisdiction:


Disposition of offense:                                                                                 Date:
                                                                                                                   I               i
                                                                                                         Month             Day          nu:
Does this individual engage in solicitation activities?              D Yes El No




FDACS-101OO Rev. 01115
Page 5 of 11
    Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 6 of 42
@Has the charitable organ‘ationisponsor or any of its officers. directors. trustees. or employees. regardless of
      adjudication. been convicted of. or found guilty of. or pled guilty or nolo contendere to. or been incarcerated within
      the 'last 10.yeats as a result of having previously been convicted of. or found guilty of. or pled guilty or nolo
      contendere to. any crime involving fraud. theft. larceny. embezzlement, fraudulent conversion. misappropriation of
      property. or any crime enumerated in this chapter or resulting from acts committed while involved in the solicitation
      of contributions within the last to years? is. 49114052d. F.s..r
 L'J Yes E No If yes. please provide the following information for each individual: {arraur additional sheets as necessary using the same format)
 Name:

Nature of offense:                                                                                     Date:
                                                                                                                  l           i
                                                                                                         Monti:        m,         T          —
eourt having jurisdiction:

Disposition of offense:                                                                                Date:
                                                                                                                  I          i
                                                                                                         Month        buy             “it!
Does this individual engage in solicitation activities?             El Yes E      No

| 23.]Has the charitable organizationisponsor or any of Its officers, directors. trustees. or principal salaried executive
      personnel been enjoined in any jurisdiction from soliciting contributions or been found to have engaged in
      unlawful practices in the solicitation of contributions or administration of charitable assets?
      Is. 496.405f2irdi2.(21{di7, F.8.]
 El y”          i No       If yea. please provide the following information for each individual {attach additional sheets as necessary using the
                           some former}.




Court Issuing the injunction:                                                                         Date of injunction:
                                                                                                               l          i
                                                                                                         Munm         Wy              You

E     Has the charitable organizationlsponsor had its registration or authority denied. suspended. or revoked by any
      governmental agency? 1:. 496.405f2ifdi3. F.S.j
 E] Yes         i No       If yes. please explain the reasons for the denial. suspension or revocation:



[El            I have attached the conflict of Interest annual certification to this registration application. [5. 496.4055. as.)
         Indicate the type of ﬁnancial statement you are filing for the Immediately preceding fiscal year ending
      i i l l ﬂ : ls. 498.405l2)(e). F.S.j

     El Budget (newly formed organizations only)
     El Department's ﬁnancial statement form - See pages 8-10
     B     990 and all attachments - See item #26 of instructions for completing the Financial Statement
     El 990-EZ and Schedule 0 - See item #26 of instructions for completing the Financial Statement
     El 180 Day Extension requested for financial statement only. (Failure to file a ﬁnancial statement within the 180 days will
           result in an automatic suspension of your registration.) to. rearward): as;

I—2_7__.I Charitable organizations or sponsors that receive at least 3500.000 in annual contributions must have their ﬁnancial
         statement reviewed or audited by an independent certified public accountant. If annual contributions are more than $1
         million. then the financial statement must be audited by an independent certified public accountant. ls. «samurai. F.s.r


         Attached is a copy of signed CPA review or audit              El   Yes        El   No


FDACS-10100 Rev. 01i15
Page 6 of 11
     Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 7 of 42

[—                               ONLY SPONSORS NEED TO ANSWI THE FOLLOWING QUESTIONS:                                                  I
 “Sponsor“ means'a group or person who is or holds herself or himself out to be soliciting contributions by the use of a name that
 implies that the group or person is in any way affiliated with or organized for the benefit of emergency service employees or law
 enforcement officers and the group or person is not a charitable organization. The term includes a chapter. branch. or affiliate
 that has its principal place of business outside the state if such chapter. branch. or affiliate solicits or holds itself out to be
 soliciting contributions in this state.

        Answer the following: Is. 496.426. Es.)
75:] Does the organization consist of members who are individuals of whom at least 10% or 100 members. whichever
        is less. are actively employed as law enforcement officers or emergency service employees by an agency of the
        United States. this state. a municipality. or a political subdivision of this state. and who personally sign written
        membership agreements with the organization and pay an annual membership of not less than $10 a member?
        D Yes       El No
EU Total number of sponsor's members:
E ] Total number of members actively employed as law enforcement or emergency service employees:
1.]Percentage of total net contributions. which are dispersed In the state on behalf of its members In furtherance of
      its stated purposes or programs (defined as the total amount of all contributions raised minus the total cost of
      expenses incurred In raising contributions solicited):                                 %

ET. _.L 1 _'.T.';".'::'_' ___ _L'jiiaomslrssspy. 1:." '. _"_.'.'i' '7'. TT."___- - 3
IsIContact person for the charitable organization or sponsor:

Name:                                                                      Title:
 Mr. Larry Klayman                                                         President


Telephone Number:                                                          Email Address:
 (352       l 274              - 9359                                      leklayman®yahoo.oom or daj142182@gmail.com




 i                                                                     déﬁiﬁlb'ﬂfrbn                                              ]

I. Mr. Larry Klayman
                     Name                                                                                 We
completing the application for          Freedom Watch. Inc.
                                                                              Name of Organization or Company

And further state as follows:          (Please check all that apply)


 [3      I have read the registration application and know the contents thereof; and
 E]      The registration application is made for the purpose of complying with the provisions of Chapter 496. Florida
         Statutes. Solicitation of Contributions Act

I certify that I am uthorized to complete this registration application and that the information provided Is true and accurate.

                       I                                                   A!“                                      /   ‘
                           Signature                                                    I    am                         Date
                                                                                    I
                ‘fﬂ’ﬂ 132a
                      Telephone Number
                                                                   W                               E    Adrkoss
                                                                                                                .. m»

FDACS-10100 Rev. 01:15
Page 7 of 11
     Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 8 of 42


[            ..         .                                    FINANCIAL STATEMENT

FOR FISCAL YEAR ENDING ‘2                     I 3‘       I 2015
(House use department melon‘aidlenge term I'Iyouroryanization's ﬁscaiyearend'ngdrsnges.)

    Freedom Watch. Inc.                                                                    CH                   DTN
                  NAME OF CHARrrABLE ORGANIZATION                                                    ER R'E'NEIIIIAue

Is this a consolidated ﬁnancial statement for chapters. branches. or affiliates?            El Yes    No

NOTE: In lieu Of using this financial statement you may send the IRS Form 990 and all attached schedIles or the IRS Form 99052 and
Schedule 0.

"' IRS 990M E-Postcard and IRS ”II-PF are notacceptahte Financial Statements.

 REVENUE                                                                    See Attached IRS Form 990PF
 1. Federated campaigns:
Ifnusiprcvidoea'udsamsmdmts)                                                                                      1.

2. Government grants:
Twelptovido a list dwcesandamwnls)
3. Program service revenue:
4. Membership dues:
5. Income from Internet. dividends, etc.
'6. Income from Investments 8: tax-exempt bond proceeds:
1. Sale of assets other than Inventory:
      a. Gross sales                                                                 7a.
      b. Less sales expenses                                                         7b. —               _
      c. Net gain or (loss) from sale of assets                                                                   7c.
8. In-kind contributions (non-cash contributions):                                                                8.
9. Royalties:                                                                                                     9.
10. Related organ-etions: (Must provide a let creams andm s ;                                                     10.
11. Net rentailncome:                                                                                             11.
12. Sales of Inventory:
       a. Gross sales                                                                12a.
       b. Less: costsofgoodssold                                                     12b._____
       c. Net income or (loss) from Inventory sales                                                               12c.
13. Income from fundralslng events:
      a. Gross                                                                       13a.
      In. Less: direct expenses                                                      13b. _                _
      c. Net income or (loss) Irom Iundralslng events                                                             13c.
14. Income from gaming activities:
      a. Gross                                                                       14a.
      b. Less: direct expenses                                                       14b. _              _
      c. Net income or (loss) from gemtng activities                                                              14c.
15. All other contributions. gifts. grants a similar amounts:                                                     15.
16. TOTAL REVENUE
(Additives 1.2. 3. 4. 5. 6. 7c. 8. 9. 10. 11. 12c. 13c. 14c & 15)                                                 16.



FMS-10100 Rev. 01115
Page 8 cl 11
     Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 9 of 42

       Statement of Functional Expenses for                                                 CH
                                                                      (Organization Name)         (Renewals Only)


                                          (A)                        Management


 Cash
 Non Cash
 Attach
                   to
             to or


                        wages. etc.
                         non
                                  etc.
           taxes




              to

 amortlzation



        (Llst



EXPENSES:
17. Program services expenses. Includlng payments to atllllatas
(Total of column A)                                                                         17-
18. Management 8. general (Total of column B)                                               18.
19. Fundralslng (Total 01colu‘nn C)                                                         1!.
20. TOTAL EXPENSES (add lines 17. 1a a. 19)                                                 20.
NET ASSETS:
21. Excess (or deﬁcit) for the year (lune 16 less llne 20)                                  21.
22. Net assets of fund balance at beginning of year                                         22.
23. Net assets or lund balance at end of year (add lines 21 81 22)                          23.




 FDACS-10100 Rev. 01115
 Page 9 of 11
    Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 10 of
                                          42
BALANCE SHEET:                                                          (A) Beg'ming of Year           (8) End of Year
                   Gash. savings and invealmonla
                   [and and huilding
                   Olher assels (describe on separate sheet)
                   ToIal assm
                   Total Ilahllltlos (dmrlba on annual. shoal)
                   Total assets or fund balanca                  (From Lme 22)                 (From Line 23)




FDACS—W'IIOO Rev. 01I15
Page 100f11
      Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 11 of
                                            42
                            SUPPLEMENTAL CONSOLIDATED FINANCIAL STATEMENT
 Parent Organization Name                                                                        CH #
                                                                                                            (Renew: Only)


This form is required and may be reproduced to accommodate all afﬁliate locations. Additional pages may be attached if additional space
is needed using the sane format.

1.1.- lNamm

Street Address:



Clty:                                                                                                     Zip Code:


Telephone Number:                                                    Email:
  i                l            -
 Total contributions received in the name of Chapter. Branch or Afﬁliate
 Total Administrative costs accessed by Parent to Chapter. Branch or Afﬁliate
 Total payments to Chapter. Branch or Afﬁliate


[—33 Name:


Street Address:



City:                                                                                                     Zip Code:



Telephone Number:                                                    Email:
 i             i            -

Total contributions received In the name of Chapter, Branch or Affiliate
Total Administrative costs accessed by Parent to Chapter. Branch or Afﬁliate
Total payments to ChapterI Branch or Affiliate


[3; ] Name:


Street Address:



City:                                                                                                    Zip Code:


Telephone Number:                                                    Email:
 i                     l        -
Total contributions received In the name of Chapter. Branch or Affiliate
Total Administrative costs accessed by Parent to Chapter. Branch or Affiliate
Total payments to Chapter. Branch or Affiliate



FDACS-llmiii Rev. 01115
Page 11 0111
Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 12 of
                                      42




     CH                                                                       DTN



                       CONFLICT OF INTEREST CERTIFICATION



     This will certify that Freedom Watch, Inc'                                     has adopted
                                         NAME OF ORGANIZATION

    a policy regarding conflict of interest transactions. The policy has been read and is
    understood by all of the directors. officers and trustees of the organization. (5.490.405. as.)

                       NAME                                               SIGNATURE
          1. Larry Klayman                                            /


                                                         /
          F3
    — I
    —\
    _.l
          N
    a
          9’
    _x
          :5
    .3
          F"
    A

          F”
    — I




                                (continue on additional pages if necessary)
                      f
                                         Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 13 of
                                                                               42
.




                                                                                  "I" I                                                                   .‘foIIItD:2: ”21...
                      .




                                                                                     i-GOVERNMENT OF THE DISTRIGTOF COLUMBIA
..




                                                                                        'DEPARTMENT OF CONSUMER AND'REGULATORY AFEAIRS
                      l




                                                                                                           **a;
                                                                                          I
.s




                                                            ‘I




                                                                                          I
                                                                                          I
.




                                                                                                  CE R .T I FTC-AI E
_u




                                                                                          I
.




                                I ' "THIS IS.IQ CERTIFY thata'll _ap'p'lipable-provisions of -thIe' District {If Coiufribia
                      I
.




                                             NonproﬁtvCorporatIon 'Act.Ihavé been oémpli'ed 'with. and 'aécor'dlngly';ItiiIiIs
                                        " CERTIFICATE OFAMENDMENT I's hereby issued.-:-_Io
 —
                      _




                                             THE INTERNATIONAL CEIN’II‘EIR FIOR'IECIONQMICI JUSTICE,_ INC.
 .




                                                                                                    N_Ia'_me Ché'nged'Tb
 .




                                                                                          iII.I
                                           -.-FK§.Ep=t_oIIIZWArI-=H..IIIQI.
                      In




                                                                            a
 _




                                             . I ‘ I ' .:    I         I-                 I

                -I fI' I _I‘N‘I WITDIESS Vi’I-IEREOF _'1- have.heréunto 'se_It myI.hand and causjed the seal of -thi'sI 'oiﬁcIe
                 ' .'.' '_ -'t6_ _bé. _a'IiIjk'I-q'gs of the .7th_' day 'Io_f_-' Jan_I_Ia_ry', 2095.- '
      _
      5 - - - - . .


                               1.
                 '
      III-up...-




                                                                                                        ‘Dayiq Gl'ariIc
                                                                                                         IDI§EIGTI0IR
                                    4'




                                                                                                         JIb'iin TI. Drann
                              '.'."i:




                                                                                                         AdministraItor             -
                                                                 H                _ .1. _                Busin- 's and. émfe'gsjional LicIe'ning AdIr'nir'IiéiI‘ationI
    -




                                             III-III: I'         III             III ,I-II .                    —¢ :=-:-
                          I
   '




                                                 I'III                               'l               yPatncIa E_I.I-éréIIysI                                         .
                                                                                    Ii I                Sppeﬁnjéndpgt of Gorporé'tipnéI                              :" '
  r




                                                            u .                    - I                  Corpqra'tibns' Division
                -
 |l
  --




                                        I. Anthony AI -.\I‘IIiiliIaIIp.°Iv            I
 ~




                                         MEy'or '                                     I
 I|_
 -
F—. . .. -




                                                                                . -II -.
               -
O - -'-
                         Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 14 of
                                                               42




                                                                  a. F ” - -
                                                             I
                                                    u
                                   -
                                                                                                                                                                                                       96—0074-

                                                                    i
                                                                    '              NON-'PROFIT CORPORATION GUIDELINE
                                       ..            .               I                  ARTICLES 0F A‘IIIENDM'ENT



                                               mi        -        '
                                          DEPARTMENT OF CONSUMER AND REGULATORY AFFAIRS'
                                        - BUSINESS IAND PROFESSIONAL LICENSING ADMINISTRATION
                                          CORPORATIONS-DIVISION
                                         3541' NORTH CAPIIITOL STREET. NE.
                                          WASHINGTON, I3..C 20002

                               .          II’ursuant- to' IIIIte'.protfisionsI:of the Disrupt of Colombia non-pIrot'it Corporation Act, the
                                        I adersignedlIadopts the dIIowing Articles of 'Atnendn'ient' to its Articles of Incorporation:

                                   - . FI-JRSTE'I'hel named the corporation is:'International Qnter e'Econgmic Justice,
                                     '               I
                                    , SECOND 'I'II‘hefollowing;amendment of the Articles ofIncorporation .was adopted by
                                        the dofporatiod:in"the marine: p'res'cribcd by--tI1e District of Columbia Non-proﬁt
               _
              -.
                          -.         I-'Corporat1¢n-'A_ct.-         - g--                                             .II _
                                      I                                                  i          ” f a l d u J a a mfg.
                                                                                                                      - i " }Ei‘jétrghi                                                     I. .       -

                                            NAME CHANGE: Be'itI-resIIved tha_t1_tl_1e.corporate#IIame of International Gen'ter_ for'"
              ";               i'Z-t'TIEconomIic IIIstigie'is chenged to-l'reedorn Watchiltic1I-‘3I.'_.:',"I:I 157:5“.1 -II:.-                                                                     _             ",I
                                                                                         . " 1 tea-I1"                                  :a-«IIIII                     "'-'.             "'                  '      .
                                 FIBIRD1ThIe amendment was adopted 19.the- follornnng ma'ﬁnerg III-1e amendment was                                                                                                 .
      I                           -ac_Iopted at a ItneIetiIig oIfImemhérsIheld on Nov§in§éi"l-:51":29!! 11;which a quorum was                                                                                      FI-
                                  'I-p're'sent,and-Ithe_a1iién'clment received a't-least:two-tlnrdsLof theIvoges‘._v_vhi_c_h members
{I :-"-                        ' -_ ﬁfesent or- represented by}EroaIIIyIIIat:'su_ch meeting were-fénﬁtledI toﬁas‘t'j _ "'. _. .      I
.'.       I        .I'                 I I .        |.                                                     hIIOIc-._I._,_I:_II-.'.I_II.-.I.III_I..-b|-:_ “ ‘ 3 'l '
                                                                                                                                                       'lv                - -..-   _ - .___        '--:-I_ ‘ .


’ -.':-I -                         . page: N'QveIfItbet.-_14_, -2004 ' ‘-"'"' “" ' --I-~-.....- ___,________IIII_I l                                                                    - ' '
                                    . Cgriiorait Name:
                                                     IE‘EﬂQm WEIIIIL"go;.-._..1._._.- ..11;1-_.-..-,=,-. 11;":
 "-                                                                                                                              -      “I’: '- Sin-'13; l
  ._ .                                                                         .             -    "'"'-"‘"*-"--I---_.....'                                     I
  'I' _ '                                                                                        lmﬂ":“"31“:
                                                                                                        - _ l - ' : , - E."-
                                                                                                                        ' 51'3-31-.-a_''11:”-FE...-ii


                                                                                                             “ 1111111111,..-




                                                             1-                                                                                                                           - . . —                 3—5::
                                                                                                                                                                                      c..-m“;                     1;:-
                                                             I
                                                             l
                                                                                                                                                                                        -—H Iii-'3‘
                                                                                                                                                                                        .              E g m i ' l ’ .




                                                                                                                                                                                                       Vb”?
                  Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 15 of
                                                        42

                               .          .           .--;
                   ' ﬁll. .                                          O                            0         950076
                                                                GOVERNMENT or +HE DISTRICT OF cowuam
                                                                  chum”? or consul-ism AND “cum”? AFFAIRS
                                                                     nusmua Hampton ADMINISTRATION




                                                                         c" E R TI F I CA T E


      .3".             _           " THIS.:15 To CERTIFY that: an appiicible,‘91mm ofthe 13:51c
     {3' '                            OF- COLUMBIA NEZ'NPROFI'I' CORPORATION ACT have' been con: Iied-,with and
     ;._'..-_'.        .              accorgigzogly,
                                   .. me             :this CERTIFICATE ofINCORPORATI                 is hereby

     a;                    _     .SIEHEINIERNAHONAL CENTER FOR ECONOMIC
     :_ '                      - JUSTICE INC.
 .-';".'T ,' ' '                        ' " '1" i
‘ i- l : :‘        I               .          .   -         I


 :21."                 .               ”awmm 9m, 1995'.

 : -. I                                                 !                         Hampton Cross
       :E' .                                                                      Director




'5 II                                                 ' i

 .                                                      : -.                     Ac     5
                                                        g                        mﬁéﬁﬁﬁﬁiﬁﬁ‘“mm”

; . 'I'_;'.- - .I -.                   Egg,“ 3911?!'Jr‘
Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 16 of
                                      42




                                ""            l
                                              i
                                   _          3      o-                      '                  O                      .          '
                                                         ARTICLE QFIN'CORPORATION

                                                                            OF




               T0; Department;of Consumer any! Regulatory Am                                                      if H Ell
                   rBusinus Regulation.Adminifsti'atiop                                                        JAN -'9'l995-
                               Gorpohtions__Division
                          Iahin'gto'n,‘ D.C.                                                      .        ”Y 1    ﬁ                  .


               '              “re, iii: undersigoed- all of whom are nature! nelson: of the age of eighteen ya: or cider.

           34.21:; as mcorpomtors ar e corporation, adopt the foiiowiiig Articles of hoot-portion for such

           corporationpumm to the District of Cohnniri.Noe-2mm corporation Act:



           ‘



                         " m irinfé 'orom 'oorporeﬁon is: The International eager fdrEcpmmie Justice, Inc.

                                                                      M
                       ""- "The Manoftlte commotion shill be perpetuaL
                                          l

                                          E                          III—Mates
                   -                   . .l                                             '
                        - The Corporation is organized exclusively for the following purposer

                              i.        -.To promote tlr'e cause offre'é tiade by workingto eliminate Iﬂiﬁclal and other tre'do
       P




        b'azriérs and eeonornie disorintinariori throughout the.world.
               _ .I     :f.

                          _2.            '.:l.‘o operate ns 'a center for tit-.2- mid}; of hide liberalization, promotion of .

      . .psuteot'ionistn, and owe:- related trade issues.
Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 17 of
                                      42




                           *         9                                            O
               , 3.       To manor node related wants, trade policy decisions. andcottrt decisions ﬂeeting

        trade and trade éelated issues in the United States anti throughout the World.

           I    4.        ‘i‘o accept. hold, invest. reinvest and administer any gifts. legacies. bequests, devises.

        fiends and propf'erty of any sort or nature, anti to use, expend. or donate the income or principal

        thereofs‘or. a‘edto devote the same to. the foregoing purposes oi‘tite Corporation.
                5.        To do any and all lawful acts and things which may be necessary, useful. suitable or

       proper for the fjortherance or accomplishment of the purposes ofthe Corporation.

                6.        hi0 part of the net comings of the Corporation shall inure to the beneﬁt at any

       indigiduaifj". The Corporation shall. however, be mthoﬁzed and empowered to pay reasonable

       ooihpensa'tion for services rendered and to make payments-and distributions in furtherance of its

       P‘ilPDiﬁ-                          I                                       I
                7.        gi'he Corporation shall not carry on activities that are not permitted to be carried on

      .by e qorpnretiori amp:sum Federal income tax under 501(c)(3) of the Internal Resume Code (or
       the corresponding provision ofarty Ettore United States Internal Revenue Law), or any activities that

       are not permitted to' he carried on by a non-stock membership corporation under the provision: of

     . the Federal Election Campaign Act of 1911, as amended (or the corresponding provisions of any

       fmureynited States Election Campaign Law).


                      ‘                               12.3mm
               'There shall be such classes omen-voting members ofthe Corporation as are set forth in the

      bylaws 'of the Corporation.
            Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 18 of
                                                  42
  " - .J-... - i.
  .._'_-....—




                                                                         a                                 a
 -




                                   mum}:of election drum Board ofDireclors ofthe Corporation shall be as provided in
'




                     the bylaws-ofihie Corpofnﬁon.
—
—




                                                               —-II---
.—




                                                                             ‘5!!! I '       am   llﬁi'
                                                           I -I —




                                   A. _' 11'1a om Corporaﬁonﬁaﬂbemmged Ids-mama afDiredozs. TheHoEn!
..
.




                                  - .l                                                .
                     ofpircctors_111'1'1§-.elect or-apgojnt persons to act in an advisory or honorary capacity in any manner
. :




                          -             ‘1 ' I '       I
                    prqyided-f6_'1'-Ii_11_1:ha bylaws.

                                  n.-                  i'dd 'mllial 1.511;“ shall be adopded 1mm:Board oEDirbctol-s. Which may alter, men
I-




                     of repgal 1h;bylzxys or adopt new bylaws.
                        I '_c.                     ﬁddled-smarts:dis'sohaﬁonorﬁnalﬁqﬁdalion om: Corporaﬁm:
                                  l.               kilos}: ofthe property ofﬁe Commas-20:1not any proceeds thereof shall he dishihmeii

                    i6 dbll'ﬁrlded'ﬁiq any of the dieclors-ofthe Corporation or £15111: to the beneﬁt of any individual.

                                  2'.              'lgl'pon the dissélulion dflhis corporationlorguization, assets shall be clislﬁbuled for
                              l             I      I       I         I                        I

                    one '91adore $23119: purposs within thqmeanhg ofSecuon 501(c)(3) ofthe Internal Revenue G1:11s,

                    '5: songspgadlég section of any rum" read-a: a: code, a: mum dism‘buted do ,1»: Edda!
                                                                                         u
                                                                                         L




                    Goféim'neét, one a sI'atc or local 3111mm, for a public purpose.
                          I-b. _                   111: private property of tha (mass or 051213 of-the. Comonlion shall not. be subject

                    to pay'g'aent df'éprpdrale 110513.t any extent whatsoever.
                                                   1
             .
                           Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 19 of
             _
                                                                 42
           - .




                                                                 I

                                                A.             The address. including street and ﬁnisher, of the initial registered ofﬁce of the
                       "
,




                                     Corporation is: . 501 School Street, 5.91., Me 715, Washington, D.C. 20024
         .




                                               B.              The initial registered w   ofthe Corporation at such address is Larry Klayman, who
                       .
_




                                     is a resident oi'ihe District of Columbia. and a director ofthe Corporation.
       '
         - .
                       :




                                                                                          m          m
,




                                               'A. - I. il'he _mimber of directors constimring'rhe initiat‘Boud oEDireetors is three. The
                       1




                                .          -                 l                                                                       l;
       u
         ._




                                    .rrrtrnher ofdiree'tors may be increased or decreased from time to time by arnendmeat to the [uteri-s,
           .....-. ‘
.




                                    but in no naught! be less than three.
        -.
                  -




                                                 !                                                                  .
                                               B.            The names and addresses, inehrding street and number. at the 'persons who are re
-




                                                         _ I                                                            .
                                    genie its rii'e-ihitial 'dire'ctors until the ﬁrst emual meeting or until their successors be elected and
                 1
        .
.


                .
      . ._
. -

        '




                                               m-                                     moms
a


         In:- u
           .-
-




                                               rang-135mm                             50; School Street. s.w., Suite 775
         .




                                                         :                            Wesﬁrgton, D.C. 20024
.




                                               Swahili: nice                          50! School Street. s.w.. Sitite715
         -




                                                     _                                Washington, 11C. 20024
       '-




                                               Tiago two                              501- School Street, _sw., Suite 115
                                                         .                            Washington. ac. 20024
-


        .
-


        ="
       '="
.


        .
.


        _
Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 20 of
                                      42




        -' - '                             ;       O                               0 _

                                           _            m            m
                     the nitric: Ind-Idem, incinding street and mmber, ofeuh incorporator Is as follows:
                 NAME                                  ADDRESS
                 harm-man                              501 Schoolsmex. s.w., Snite'rls
                      ='                               Washingma,nc 20024
                 mat-ﬁend:                             501 School Street. s.w., Suit: 115
                                       '               Washington, D.C. 20024
            - mgq=Pinto5                               501 School sum. s.w., Suite 175
                 -           -                         Washington. 13.0. 20024


                 12: ﬂims's manor, we subscribe and admowledge thsse Ankle: oﬂncarporalion
                        .'       I '


      - .gg-as z'zm w oébaqembar 1994.
                                  i            .



                                 J
                                 I
                                 i


                                 '.
Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 21 of
                                      42




                                                       m
                                                           g:
                                           I-‘ t -    0M W         1 IN .
                                 (a District of Columbia nonproﬁt corporation)


                                                      ARTICLE I.


                                                      PURPOSE

                Section l.0l. PURPOSE.        Freedom Watch Inc. (the "         m      o is incorporated
       under the Nonprolit Corporate Act of the District of Columbia (the *m") for exclusively
       charitable, educational. religious. literary. and/or scientiﬁc purposes within the meaning of
       Section 50I(c)(3) ol' the Internal Revenue Code of I986, as amended (or the corresponding
       provision of any successor United States Internal Revenue Law) (the "Qg__de"). In furtherance of
       the Corporation‘s purposes. the Corporation will engage in charitable activities. including but not
       limited to. making distributions for charitable purposes.

               Section 1.02. LIMITATIONS UI’ON POWERS AND ACTIVITIES. Notwithstanding
        any other provisions of these Bylaws to the contrary, the Corporation shall not, except to an
        insubstantial degree. carry on or engage in any activities or exercise any powers that are not in
        furtherance ot'the purposes ot‘the Corporation. The property. assets. proﬁts and net income of
        the Corporation are dedicated irrevocably to the purposes set forth in Section l.0| above. No
        part ot'the net earnings ot'the Corporation shall inure to the beneﬁt ol'or be distributable to its
        Members (as deﬁned herein). Directors (as deﬁned herein), officers or other private persons.
        except the Corporation shall be authorized attd empowered to pay reasonable compensation for
        services rendered and to make payments and distributions in furtherance of the purposes set
        forth in Section l.0l above.

                                                     ARTICLE II.


                                       OFFICES AND FISCAL YEAR

              Section 2.0]. REGISTERED OFFICE AND MAILING ADDRESS. The initial
      registered ofﬁce of the Corporation shall be 2020 Pennsylvania Avenue, NW. Suite 345.
      Washington DC 20006. The mailing address of the Corporation shall be the same.

             Section 2.02. OTHER OFFICES. The principal place of business of the Corporation
      shall be located at 2020 Pennsylvania Avenue. NW. Suite 345. Washington DC 20006. The
      Corporation may also have ofﬁces at such other places. within or outside of Pennsylvania. as the
      Board of Directors ol‘ the Corporation (the " W W W may from time to time appoint
      or the business ot'the Corporation may require.



      ACTIVE J lJbJSDih'z
Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 22 of
                                      42




             SeCIion 2.03. FISCAL YEAR. 'I'he liscal year of the Corporation shall end on the last
      day of December.

                                                 ARTICLE III.


                              NOTICE - WAIVERS - MEETINGS GENERALLY

                Section 3.0L MANNER 0F GIVING NOTICE.

                        (a)    General ﬂute. Whenever notice is required to be given to any person
      under the provisions of the NCA. the Corporation's Articles of Incorporation (the "Aﬂieles") or
      these Bylaws (these "avian-g"), it may be given to such person. either personally. by telephone
     or by sending a copy thereof by ﬁrst class mail, postage prepaid. by facsimile with transmittal
     conﬁrmation. or by electronic mail ("e-mail“) with transmittal continuation. to his or her address
     (including his or her e-mail address) or telephone or facsimile number appearing on the books of
     the Corporation or, in the case of a member of the Corporation (each. a “Member“ and
     collectively. the “Members"? or a member of the Board of Directors (each. a “Digger? and
     collectively. the “Directo "). supplied by him or her to the Corporation for the purpose of
     notice. If the notice is sent by ﬁrst class mail, it shall be deemed to have been given to the
     person entitled thereto when deposited in the United States mail. If the notice is sent by e-mail
     or tesimile transmission. it shall be deemed to have been given to the person entitled thereto
     upon transmittal continuation.

                    (b)    Adiogmed Meetings. When a nteeting is adjourned. it shall not be
     necessary to give any notice of the adjourned meeting or of the business to be transacted at an
     adjourned meeting. other than by announcement at the meeting at which such adjoummcnt is
     taken.

              Section 3.02. NOTICE OF MEETINGS OF MEMBERS.

                       (:1)   Notice ot'Agnygl Meeting. Notice ot'the annual meeting ot'the Members
    shall be given not less than thirty (30) days before the date of the meetittg to eaett Member
    entitled to vote at such meeting.

                       (b)    Notice ol‘Smcial Megtings. '

                         (1)     Except as otherwise provided in Section 3.02(b)(2) hercol'. notice
    ofa special meeting of the Members shall be given not less than ﬁve (5) days before the date of
    the meeting to each Member entitled to vote.

                          (2)     Notice ot'a special meeting of the Members shall be given not less
    than ten (IO) days before the date of the meeting to each Member it‘ the Members are to discuss
    and/or approve at such meeting any of the following:

                                    (i)    any amendmettt to, or the repeal of. any provision of the
    Articles;                                                   -



    ACTIVE 3I2635llllv'.’                           -2-
Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 23 of
                                      42




                                        (ii)   the adoption of any plan for the merger or consolidation or
      tlte Corporation;

                                       (iii)   the adaption of any plan for the division or conversion of
      the Corporation;

                                       (iv)    the sale of all or substantially all or the assets of the
      Corporation; or

                                       (v)     tlte adoption ofttny plan for the dissolution or liquidation of
      the Corporation.

                    (c)    m . Notice are meeting ol'the Members shall specify the place. date
     and time of the meeting. the general nature of the business to be transacted at such meeting. and
     any other information required by any other provision ot'the NCA. the Articles or these Bylaws.

             Section 3.03. NOTICE OF MEETINGS OF'BOARD OF DIRECTORS.

                     ta)     Notice-
                           (1)    Notice of a regular meeting of the Board of Directors need not be
     given. except by the adoption ot‘a resolution by the Board of Directors establishing the places.
     dates. and times ol‘rcgular meetings.

                            (2)        Notice of a special meeting of the Board of Directors. unless
     waived. shall be given to each Director not less than one ( l ) day prior to the day on which such
     meeting is to be held if such notice is in person. by e-mail or facsimile. end not less than four (4)
     days prior to the day on which tlte meeting is to be held it'such notice is by ﬁrst class mail.

                     (b)     Contcgt. Every required notice or a meeting of the Board of Directors
     shall state the place. date and time of the meeting. Unless otherwise provided by the NCA or
     these Bylaws, neither the business to be transacted at. nor the purpose of. any regular or special
     meeting ot‘the Board of Directors need be speciﬁed in a notice ol‘such meeting.

            Section 3.04. WAIVER OF NOTICE.

                 (a)     W             . Whenever ttny ivritten notice is required to be given
    under the provisions of the NCA. the Articles or these Bylaws. a waiver thereof in writing.
    signed by the person or persons entitled to such notice. whether before or alter the time stated
    therein. shall be deemed equivalent to the giving of such notice. Neitlter the business to be
    transacted at. nor the purpose of. at meeting need be speciﬁed in the waiver of notice of such
    meeting.

                  (b)     M           W          . Attendance of a person at any meeting shall
    constitute a waiver of notice of such meeting. except where a person attends a meeting for the
    express purpose of objecting. at the beginning of the meeting. to the transaction of any business
    because the meeting was not luwt‘ully called or convened.



    ACTIVE 3126350v                                   . 3-
Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 24 of
                                      42




             Section 3.05. MODIFICATION OF PROPOSAL CONTAINED IN NOTICE.
        Whenever the language of a proposed resolution is included in a written notice of a meeting, the
        meeting considering the resolution may. without further notice. adopt it with such clarifying or
        other amendments as does not enlarge its original purpose.

            Section 3.06. EXCEPTION 'I'O REQUIREMENT Ol-' NOTICE. Whenever any notice or
       communication is required to be given to any person under the provisions of the NCA. the
       Articles or these Bylaws, or by the terms of any agreement or other instrument or as a condition
       precedent to taking any corporate action, and communication with such person is then unlawful,
       the giving of such notice or communication to such person shall not be required.

                Section 3.07. USE OF CONFERENCE "TELEPHONE AND SIMILAR EQUIPMENT.
       One or more persons may participate in a meeting ol'thc Members or a meeting ol‘ the Board of
       Directors. or any committee thereof. by means of conference telephone or similar
       communications equipment by means of which all persons participating in the tneeting can hear
       each other. including. without limitation. by audio andlor audiolvisual communications
       equipment. Participation in a meeting pursuant to Section 3.07 hereof shall constitute presence
       in person at such meeting.

                                                 ARTICLE IV.


                                                MEMBERSHIP
               Section 4.0I. MEMBERSHIP. The Corporation shall have such classes of membership
       as the Board of Directors shall establish l‘rom lime to time. There shall initially be one (I) class
      of membership.

               Section 4.02. QUALIFICATION AND RETENTION 0F MEMBERSHIP.

                       (a)   Qualiﬁcation.     Except as otherwise provided herein, any member of
      Freedom Watch. Inc. who is in good standing and who resides in North America. and any
      Honorary Member (as deﬁned below). shall be a Member once the Board approves the
      Member’s membership in accordance with Section 4.03 hereof. [Note: Is there a formal
      application process?I
                       (b)   m         . In order to continue to be a Member, a Member must comply
      with all Membership obligations on a timely basis, including but not limited to. paying such dues
      as may be established by the Board of Directors.

                     (c)    Honorprv Member. The Board-of Directors may, at its discretion.
      designate any person or business as an " M M " based upon the contribution such
      person or business has made to the Corporation and/or to the mission of the Corporation.
             Section 4.03. MEMBERSHIP DUES. FEES AND MEMBERSHIP RULES. The Board
      of Directors shall have the authority to set membership dues. nomination tires and sanctioning
      fees for the Members and to promulgate rules relating to eligibility for membership. Approval



      ACTIVE 3 I1635nth-2                            . 4.
Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 25 of
                                      42




        for membership may be denied for any reason deemed sufﬁcient by the Board of Directors even
        though the applicant may meet the stated criteria for membership.

               Section 4.04. RECORD OF MEMBERS.                The Secretary of the Corporation (the
       "Segmm'ﬁ shall maintain a current list of the Members. with the address of each, which list
       shall be kept on ﬁle at the registered ofﬁce of the Corporation.

               Section 4.05. MEMBERSHIP MEETINGS.

                       (a)    1 5 m m The annual meeting of the Members shall be held on or
       before December 3| of each year on such day and at such time and place as the Board of
       Directors shall designate.

                       (b)    Sngcial Meetings. Unless otherwise prescribed by the NCA or by the
       Articles, special meetings of the Members may be held for any purpose or purposes and at any
       time on the call of the Chair of the Board of Directors (the “ghLir'h or the President of the
       Corporation (the "ligament"; at the request in writing ofa majority of the Board of Directors. or
       at the request in writing of at least thirty percent (30%) ot' the Members entitled to vote at sttch
       meeting. Such request shall state the purpose or purposes of the proposed meeting. if the
       Secretary shall fall or refuse to give notice of such meeting, then the netice may be given by the
       ofﬁcer making the call or the Directors or Members making the request.

                      (c)    Pla of Meet" 5. All meetings of the Members, whether annual or
      special, shall he held at the ofﬁces of the Corporation. or at such other place as may be ﬁxed
      from time to time by the Board of Directors and included in the notice of such meeting.

                      (d)     Members' List. At least ten (10) days before every meeting of Members, a
      complete list of the Members entitled to vote at said meeting, arranged in alphabetical order.
      shall be prepared by the Secretary. Such list sltall be open to the examination of any Member.
      for any purpose gonnane to the meeting, during ordinary business hours. for a period of at least
      ten ([0) days prior to the meeting at the place where the meeting is to be held.

              Section 4.06. QUORUM OF AND ACTION BY MEMBERS.

                      (:1)   General Rule. A majority of the Members shall be necessary to constitute
      a quorum for the transaction of business and. except as otherwise provided in these Bylaws, the
      acts ol'a majority ol'the Members present in real time (in_person by telephone or video) at a duly
      called meeting of the Members where a quonnn is present shall be the acts ol'the Members.

                      (b)    Ac i n bv W itten Cot     t. Any action which may be taken at a meeting
      of the Members may be taken without a meetittg if a consent or consent; in writing setting forth
      the action so taken shall be signed on behalf of each Member. The written eonsent(s) shall be
      tiled with the Secretary.

                      (c)    Fundamentgl Transactions. All "Fundamental Transactions" as deﬁned in
      Section 5. [0(b) hcrcol'. ntust be approved in accordance with Section 5. 10(b) hereof.




      AC'I'IVF. stream-3                             - p. .
Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 26 of
                                      42




                   (d)    Absgnce of Quontm. lit the absence of a quorum. majority of lltc
       Members present may adjourn the meeting from time to time until a quorum shall be present.
       Notice of any adjoumed meeting need not be given. except that notice shall be given to all
       Members if the adjournment is for more than thirty (30) days.

               Section 4.07. VOTING RIGHTS.

                     (a)    Voting. Each Member shall be entitled to one ( I ) vote upon each matter
      submitted to a vote at a tttceting ol' the Members. In addition to any votittg rights provided in
      these Bylaws. Members shall be entitled to vote upon any matter with respect to which the NCA
      requires a vote of the Members. Unless otherwise required by these Bylaws, the manner of
       voting on any matter. including changes in tlte Articles or Bylaws. ntay be by voice vote. show
      of hattds or by ballot. as determined by the Members present at the applicable meeting, or by
      proxy or mail-in or c-mail ballot if a ballot is sent with notice of the issue to be voted upon.
      Except as otherwise provided in the NCA, in the Articles or elsewltere in these Bylaws, with
      reSpeCI to any vote that shall be required for a speciﬁed action. the vote of a majority of the
      Members who are present in person, who are represented by proxy. and who have voted by mail-
      in or e-mail ballot (if applicable with respect to such action). sltall decide arty question brought
      before such meeting. provided that a quorum is present at such meeting.

                   (b)    Votipg Bv Proxv. Any absent Meinber eligible to vote at any meeting of
      the Members may be represented as present and may vote at such meeting by a proxy authorized
      in writing by the Member or by his or her duly authorized attorney-in-l'act. Such written
      authorization must specify the matter with respect to which the proxy is granted and the person
      entitled to vote, must be signed and dated by the member granting the proxy, and must be ﬁled
      with the Secretary. A proxy shall be revocable at will bttt the revocation shall not be ell'ective
      until notice of the revocation has been given to the Secretary. A proxy sltall not be revoked by
      the death or incapacity of the maker unless. before the vote is counted or the authority is
     exercised. written notice ol‘such death or incapacity is giv'en to the Secretary.

             Section 4.08. TRANSFER OF MEMBERSHIP. Membership itt the Corporation is not
     transferable or assignable. except upon assignment. sale or transfer of all or substantially all of
     those assets of a Member’s business related to the business of the Corporation.

             Section 4.09. RESIGNATION AND ADDl'l‘lON or MEMBERS.
                    (a)     Resignation o[ Membetj. A Member may resign at any time by giving
     written notice to the non-resigning Members and the Chair. so long as any resigning Member
     who is a Director andlor otticer also resigns as a Director and/or oﬂicer. The resignation shall
     take effect on the later ot'(i) the date the notice is received by the Chair or (ii) at any other time
     speciﬁed in the notice. Unless otherwise speciﬁed in the notice. the resignation need not be.
     accepted to be effective. Any resignation shall be without prejudice to any rights of the
     Corporation ttnder any contract to which the Member is a party.

                    (b)    Additional Memmg. The Corporation may admit additional members as
     long as such additional members are approved in accordance with Section 5. l0(b) hercol'.




     AC'I'IVIE lﬂﬂtllv!                              . 6- .
Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 27 of
                                      42




                 Section till. l'i'ULSION FROM MEMBERSHIP.

       .            (a)     A Member shall be automatically rct'novcd. without action by the Board of
      Directors. upon ceasing to meet the qualiﬁcations for Membership set by the Directors pursuant
      to Section 4.02 hereof.

                      (b)      Any Member may be expelled as a Member of the Corporation. wlthoal
      the assignment of any cause. upon a majority vote of the Members or Directors present at a duly
      convened meeting of the Members or Directors. respectively, provided that written notice of the
      intention to expel ttttd reasons therefor have been provided in the notice of the meeting.

                      (c)  The Board of Directors may suspend or expel any Member who shall be in
     dctitult in the payment of does. such membership to be reinstated upon the payment of all dues
     and fees owed to the Corporation.

                      (d)   Unless expelled due to a dethult In the payment ofdues. no Member shall
     be expelled without having the opportunity to be heard at such meeting. but no fennel hearing
     procedure need be followed.

             Section M I. ADDITIONAL MEMBERSHIP CLASSES.

                     (rt)   Board 0]: Directors. The Board ol'Dlrectors shall have the power to create
     such classes ol‘"tnetnbership," such as associate memberships. as the Board of Directors sees lit.
     subject to the approval of the Members. But, in no event shall associate members have the rights
     of “members." as that term is deﬁned and used in the NCA. Rules and Regulations governing
     associate members shall be enacted by the Board of Directors. The creation of additional classes
     of membership must be approved in accordance with Section 5.l0(b) hereof.

                     (b)    mpg-Ls The Members may authorize the establishment of additional
     clones of membership if the Members decide that such additional classes ot'membership will aid
    and assist the Corporation in furthering its purposes. The creation of additional classes of
    membership must be approved in accordance with Section 5.l0(b) hereof. If additional
    class/classes of membership islare authorized. the members at such new classlclasses of
    membership shall not have the same rights and responsibilities as the Members but will be
    considered “members.“ as that term is deﬁned and used in the NCA.

                                              ARTICLE V.


                                        BOARD OF DIRECTORS

            Section 5.0L POWERS: STANDARD OF CARE.
                     (a)    W          - Unless otherwise provided by the NCA or these Bylaws. all
    powers vested by law in the Corporation shall be exercised by or under the authority of, and the
    business and affairs of the Corporation shall be managed uttder the direction of the Board of
    Directors.




    nc'rtvertzsssorv:                             .1.
Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 28 of
                                      42




                      (I!)           d -   o   ‘   ' .lusi' blc R e ' a . .   A Director shall stand in a
      ﬁduciary relation to the Corporation and shall Perform his or her duties as a Director. including
      duties as a member of any committee of the Board of Directors upon which the Director may
      serve. in good faith. in a manner the Director reasonably believes to be'In the best interests of the
      Corporation and with such care. including reasonable'Inquiry. skill and diligence. as a person of
      ordinary prudence would use under similar circumstances. In performing his or her duties. a
      Director shall be entitled to rely in good faith on information. opinions. reports or statements.
      including ﬁnancial statements and other linancial data. in each case prepared or presented by any
      of the following:

                               (I)     One or more ofﬁcers or employees of the Corporation whom the
      Director reasonably believes to be reliable and competent in the matters presented.

                           (2)     Counsel. public accountants or other persons as to matters which
      the Director reasonably believes to be within the professional or expert competence of such
      person.

                          (3)     A committee of the Board of Directors upon which the Director
     does not serve. duly designated in accordance with law. as to matters Within its designated
     authority. which committee the Director reasonably-believes to merit conﬁdence.

     A Director shall not be considered to be acting in good faith i f the Director has knowledge
     cottccming the matter in question that would cause his or her reliance to be unwarranted.

                    (c)      Consiget'gtion of Factors. in discharging the duties of their respective
     positions. the Board of Directors. committees of the Board of Directors and individual Directors
     may. in considering the best interests of the Corporation. consider the effects of any action upon
     communities in which ofﬁces or other establishments of the Corporation are located. and all
     other pertinent factors. The consideration of those factors shall not constitute a violation of
     Section 5.01(b) hereof.

                    (d)      lﬂL-sgnngmn. Absent breach of ﬁduciary duty. lack of good faith or self-
     dealing. any action taken as a Director or any failure to take any action shall be presumed to be
     in the best interests of the Corporation.

                    (c)      Nntation of Dissent. A Director who is present at a meeting of the Board
     of Directors. or of a committee of the Board of Directors. at which action on any corporate
     matter is taken. shall be presumed to have assented to the action taken unless his or her dissent is
     entered'In the minutes of the meeting or unless the Director ﬁles a written dissent to the action
     with the Secretary of the meeting before the adjournment thercol or transmits the dissent in
     writing to the Secretary immediately after the adjournment of the meeting. The right to dissent
     shall not apply to II Director who voted'In favor of the action. Nothing'In Section 5.0|(c) hereof
     shall bar a Director from asserting that minutes of the meeting incorrectly omitted his or her
     dissent if. promptly upon receipt of a copy of such minutes. the Director notiﬁes the Secretary In
     writing ofthc asserted omission or inaccuracy.




    ACTIVE 3 treasury:                                -g.
Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 29 of
                                      42




                Section 5.02. QUALIFICATION AND ELECTION OF DIRISU‘I'ORS.

                        (a)     W            . Each Director shift» a natural person eighteen (it!) years
        of age or older.

                        till    W                    . Except as otherwise provided in the Articles or
       these Bylaws. Directors shall be elected upon the ailirmative vote of a maiority or more of the
       Members present at a duly called meeting ol' the Members where a quorum is present. in
       elections for Directors. voting need not be by ballot. except upon demand made by a person
       entitled to vote at the election and before the voting begins. The candidates receiving the highest
       number of votes cast shall be elected.

                      (Ii)   Emulators. The initial Directors shall be those persons named as
       Directors by the ineorporator oi‘ the Corporation.

               Section 5.03. NUMBER AND TERM OF OFFICE.

                       (a)     W      . The Board of Directors shall consist of not less titan three (3)
       Directors.

                       tb)     Iemettttliss-
                               (i)    Except as otherwise provided herein. the tcrtn oi'oﬂ'tee for each
      Director shall be two (2) years. The term ol'ol'ftcc shall begin at the applicable meeting ol' the
      Members at which such Director was elected. Each Director shall hold ofﬁce until the expiration
      of the term for which he or she was selected and until a successor shall be selected and shall
      qualify or until his or her earlier death. resignation or removal.

                               (2)    A decrease in the number of Directors shall not have the el'tect ol'
      shortening the term of any incumbent Director.

                               (3)    There shall be no limitation on the number of toms of office for
      the Directors.                                         -

                       (e)     W         . Any Director may resign at any time by giving written
      notice to the Board oi' Directors. The resignation shall take cli‘cct on the Inter ol' (i) the date the
      notice is received or (ii) at any other time speciﬁed in the notice. Unless otherwise speeilied in
      the notice. the resignation need not be accepted to be effective. Any resignation shall be without
      prejudice to any rights of the Corporation under any contract to which the Director is a party.
             Section 5.04. VACANCIES. ii‘ a vactu'tcy occurs in the ofﬁce of a Director for any
      reason, including an increase in the number of Directors, the Board of Directors shall select a
      Director for the vacant position upon the al'iinnative vote of a majority or tnorc of the Directors
      present at a duly called meeting of the Board of Directors where a quorum is present. and such
      Director shall hold ofﬁce for the unexpired term for Which the vacancy occurred, if applicable.

             Section 5.05. REMOVAL OF DIRECTORS. A Director may be removed from office at
      any time. with or without cause. in accordance with Section 5.l0(b) hereof. provided that written


      ACTIVE “3635"?!                                 -9 -
Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 30 of
                                      42




      notice ol'the intention to consider the removal of such Director has beett included in the notice of
      the meeting at which such removal will be considered.

              Section 5.06. PLACE OF MEETINGS. Meetings of the Board of Directors may be held
      at such place, within or outside of PennsylvaniaI as the Board of Directors may from time to time
      designate. or as may be designated in the notice of the meeting. If the Board of Directors has not
      so designated the location of the meeting. the meeting shall be held at the principal ofﬁce of the
      Corporation.

            Section 5.07. ORGANIZATION OF MEETINGS. The Chair shall preside at all
     meetings at" the Board ot’ Directors. II' no individual is currently serving as the Chair, then the
     members of the Board of Directors shall appoint a person to serve tts the Chair. If there is a
     Chair but he or she is unable to attend a Board at? Directors meeting. then the members of the
     Board of Directors shall appoint a person to preside at that Board of Directors meeting. The
     Secretary. or, in the absence of the Secretary. any person appointed by the Chair or the person
     presiding at that particular meeting. shall act as the Secretary ot‘that meeting.

            Section 5.08. REGULAR MEETINGS. Regular meetings ol‘tlte Board of Directors shall
     be held at such places. dates and tintcs as shall be designated from tinte to time by resolution of
     the Board of Directors. One such regular meeting shall be designated. in advance, as the annual
     meeting of the Board of Directors.

            Section 5.09. SPECIAL MEETINGS. Special meetings of the Board of Directors may
     be held at any time on the call of the Chair or the President or at the request in writing ol'at least
     Two (2) Directors. Any such meeting may be held at such place as the Board of Directors may
     I'm from time to time or as may be specilied or ﬁxed in such notice or waiver thereof: Any
     meeting of the Board of Directors shall he a legal meeting without any notice tltereol‘ having
     been given. if all the Directors shall be present thereat, and no notice of a meeting shall be
     required to be given to any Director who shall attend such meeting. It" the Secretary shall fail or
     relltse to give such notice, then the notice may be gIVen by the otcer making the call or any one
     of the Dinrctors making the request.

            Section 5.10. QUORUM OF AND ACTION BY DIRECTORS.

                   (a)    General Rule. A majority ol‘the Directors in ofﬁce shall be necessary to
    constitute a quorum for the transaction or business and, except as otherwise provided herein, the
    acts ol'a majority of the Directors present at a duly called meeting of the Board of Directors
    where a quorum is present shall be the nets ol'the Board ol‘ Directors.

                    (b)     Fundamental Transactions. Any “Fundamental 'l'ransaction" (as deﬁned
    herein) shall require (i) the afﬁrmative vote of two-thirds (2/3) or more of the Directors then tn
    ofﬁce and the afﬁrmative vote of a majority or more of the Members present at a duty called
    meeting of the Members where a quorum is present. or (ii) the afﬁrmative vote of two-thtrds
    (2/3) or more of the Metnbers present at a duly called meeting of the Members where a quorum
    is present.

            A "Fundamental Transaction" shall include the following:


    ne'ttvn stamina-2                               - l0 -
Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 31 of
                                      42




                               (I)    any amendment to. or the repeal of. any provision of the Articles or
        Bylaws;

                              (2]     the increase or decrease in the authorized number or members of
        the Board of Directors:

                              (3)     the removal of a member ol_' the Board of Directors:

                              (4)     the adoption of any plan for the merger. consolidation or
       reorganization of the Corporation;

                              (5)     the adoption of any plan for the division or conversion of the
       Corporation;

                              (6)     the sale ol'all or substantially all of the assets of the Corporation:

                              (7)    the formation ol'a subsidiary of the Corporation:

                              (8)    the adoption of any plan for the dissolution or liquidation of the
       Corporation:

                             (9)     the creation of an additional membership class of the Corporation:

                             (ID)    the admission ol‘any additional members of the Corporation;

                            (II) the approval. modiﬁcation or termination of the Signatory and
       Disbursement Policy of the Corporation (the “S' nato   ' burs meat l’olie "):

                         (12) the establishment of. increase in or decrease in. compensation for
      any management personnel of the Corporation; and-

                             (IS)    a special assessment of dues upon the Members.

                      (c)    Voting Rights. Each Director shall be entitled to one (I) vote.

                      (d)    Action by Written Consent. Any action which may be taken at a meeting
      or the Directors may be taken without a meeting if a consent or consents in writing setting forth
      the action so taken shall be signed by all ol'the Directors then in ofﬁce and shall be ﬁled with the
      Secretary.

                     (e)   Absengg gl‘ Quorum. In the absence of a quorum. a majority of the
      Directors present may adjourn the meeting from time to time until a quorum shall be present.
      Notice of any adjourned meeting need not be given. except that notice shall be given to all
      Directors i I' the adjoumment is for more than thirty (30) days.

             Section 5.I I. COMPENSATION. Compensation paid to any Director for services
      performed in his or her capacity as a member of the Board of Directors must be reasonable and
      approved by the Board of Directors. Directors may be reimbursed by the Corporation for
      reasonable expenses incurred by such Director in connection with such Director's attendance at


      AC'I'WEJHMSIIIM                                . l] .
Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 32 of
                                      42




      regular or special meetings of the Board ol’Diroetors or committees thereof as approved by the
      Board or Directt'n's. Further. Directors shall be reimbursed for such other expenses approved by
      tlte Board of Directors.

              Section 5J2. lNVl'l‘ED GUESTS. The Board of Directors shall be permitted to invite
      individuals to observe any regular or special meetings of the Board of Directors or committees
      thereof; provided. however. that such individuals mttst leave any such meeting il' and when
      directed by the Board of Directors or the members of the applicable committee thereof.

             Section 5.13. ANNUAL DUES. The Board of Directors shall approve the annual dues to
      be paid by the Members.                          -
             Section 3J4. SPECIAL ASSESSMENTS OF DUES. The Board ol' Directors shall not
     make a special assessment of dues upon the Members. unless unusual or emergency
     circumstances require such special assessment. and such assessment is approved in accordance
     with Section 5. 10(b) hereol'.

             Section 5.15. ROBERTS' RULES OF ORDER.                               The rules contained in tlte currcttl
     edition of Roberrs' Rules afar-tier. Newly Revised shall govern Board of Directors meetings in
     all cases to which they are applicable. unless such rules are inconsistent with these Bylaws and
     any special rules of order the Board of Directors may adopt.

                                                 ARTICLE VI.
                                            P..._._.‘.ﬁ.   .. . — - .   ...—.   —. .   _   .



                                                COMMl'i'l‘EES.

             Section 6.0l. COMMITTEES.

                     (:0   Establishment. The Board of Directors tttay establish one ( I ) or more
     committees to consist of one (I) or more Directors and/or such other individuals who may be
     interested in sewing on such comtnittce(sl.

                    (h)     Pug/5:5. Each committee shall have such authority as delegated by
     resolution of the Board of Directors. Notwithstanding any other provision lterein to the contrary.
     no committee shall have any power or authority:

                           (I)    to act on matters committed by resolution ol'the Board of Directors
     to another committee ol'the Board of Directors; or

                            (7)       to approve Fundamental Transactions.

                   (c)    Qommittgo Quorum. Except as otherwise provided in the resolution of the
     Board of Directors establishing any committee. a majority of the members of such committee
     shall be necessary to constitute a quorum for the transaction of business. and the acts of a
    majority of the committee members present at a meeting at which a quorum is present shall be
    the acts of sttch committee.




    act-Iva stmsaaue                                  - I2 -
Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 33 of
                                      42




                           (d)    W                               . The Board ol’ Directors may designate
      one or more individuals as alternate members of any committee who may replace any absent or
      disqualiﬁed member at any meeting of the committee. In the absence or disqualilieatioa ul'a
      member or alternate member of a committee. the regular or alternate member or members
      thereof present at any meeting and not disqualiﬁed ti-om voting. whether or not constituting a
      quorum. may unanimously appoint another individual to act at the meeting in the place of the
      absent or disqualified member or alternate metnber.

                       (e)        Ic_rtg.   Each committee of the Board of Directors shall serve at the
      pleasure of the Board of Directors.                                                '
                   (l)     Mugs. Regular and special meetings ofa committee shall be held at
     such time and place, and in such manner as the members of such committee shall determine.

                       (g)       Not'cc     l' . mm'ttee    cetinc'.   Notice of a regular meeting of any
     committee under the Board ol‘Direetors need not be given. except by the adoption ol'a resolution
     by such committee establishing the places. dates. and times of regular meetings. Notice of a
     special meeting ot'any committee under the Board of Directors shall be given to each member of
     such committee by telephone or in writing at least twenty-that (24) hours before the time at
     which the meeting is to be held. Every required notice of a meeting shall state the place. date
     and time of the meeting. Unless othenvise provided by the NCA. neither the business to be
     transacted at. nor the purpose of. any special meeting need be speciﬁed in a notice of such
     meeting.

                    (h)     Egjgmtjjm. Any committee member may resign at any time by glving
     written notice to the chair of that particular committee. The resignation shall take effect on the
     later of (i) the date the notice is received or (ii) at any other time Speciﬁed in the notice. Unless
     otherwise speciﬁed in the notice. the resignation need not be accepted to be effective. Any
    resignation shall be without prejudice to any rights of the Corporation under any contract to
     which the committee member is a party.

                      (i)        Vacancies. if    vacancy occurs in the ofﬁce ot'a committee member for
    any reason. including an increase in the number of committee members of a particular
    committee. such vacancy shall be ﬁlled pursuant to the rules ofthat particular committee. and the
    committee member shall hold ofﬁce for the unexpired term for which the vacancy occurred, if
    applicable.

                   (i)      e v      t‘ o    i tee ctnbc s. A committee member may be removed
    from ofﬁce at any time. with or without cause. upon (i) the at‘ﬁnrtative vote of two-thirds (213) or
    more of the other committee members then in ofﬁce and voting. or (ii) the afﬁnnative vote of a
    majority or more of the Directors present at a duly called meeting of the Board of Directors
    where a quorum is present. provided that written notice of the intention to consider the removal
    of such comtnittce member has been included in the notice nl'the meeting at which such removal
    will be considered.

                     (it)        Voting Rights. l'iach committee member shall be entitled to one (1) vote.




    nc't'wn J tar-satin:                                - t3 -
Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 34 of
                                      42




                         (l)    W                          . The rules contained in the current edition of
         Roberrs' Rules of Order. Nerr-Iy Revlsud shall govern committee meetings in all cases to which
         they are applicable. unless such rules are inconsistent with these Bylaws and any special rules of
         order that a committee may adopt.

                                                    ARTICLE VII. '


                                                     OFFICERS
                Section 7.0L OFFICERS GENERALLY.

                       (a)           ber    r it'cntions          I ms 'or . The ofﬁcers of the Corporation
        shall be the Chair. the President, the Vice President. a Secretary. the Treasurer. and such other
        ofﬁcers as may be designated in accordance with the provisions of Sections 7.0l . 7.02 and 7.03
        hereof. All oﬁ'icers shall be natural persons twenty-one (2|) years ol'agc or older. The Board of
        Directors shall elect the Chair from among the members ofthe Board of Directors. Any number
        of ofﬁces may be held by the same person.

                      (b)     w          . Any ofﬁcer may resign at any time by giving written notice
        to the Board of Directors. The resignation shall take eﬁ'ect on the later of (i) the date the notice
        is received or (ii) at any other time speciﬁed in the notice. Unless otherwise speciﬁed in the
       notice. the resignation need not be accepted to be effective. Any resignation shall be without
       prejudice to any rights of the Corporation under any contract to which the ofﬁcer is a party.

                       (c)    Ming. The Corporation may secure the ﬁdelity of any or all of its
       ofﬁcers by bond or otherwise. Alternatively. the Corporation may obtain ﬁduciary insurance on
       behalf ol‘its ofﬁcers.

                     (d)    W m . An ofﬁcer shall perfortn his or her duties as an ofﬁcer
       in good faith. in a manner he or she reasonably believes to be in the best interests of the
       Corporation and with such care. including rcrtsonable inquiry. skill and diligence, as a person of
       ordinary prudence would use under similar circumstances.

                      (e)    A B I L - Compensation paid to any ofﬁcer of the Corporation for
       services performed in his or her capacity as an ofﬁcer of the Corporation must be reasonable and
       approved by the Board of Directors. Ofﬁcers may be reimbursed by the Corporation for
       reasonable expenses incurred by such officer in connection with such ofﬁcer's attendance at
       regular or special meetings of the Board of Directors or other meetings whereby an ofﬁcer's
       attendance is requested and approVed by the Board of Directors. Further. ofﬁcers shall be
       reimbursed for such other expenses approved by the Board of Directors.

              Section 7.02. ELECTION AND TERM OF OFFICE. The ofﬁcers of the Corporation,
       except those elected by delegated authority pursuant to Section 7.03, shall be elected annually
       upon the afﬁrmative Vote ol' a majority or more of the Directors present at a duly called meeting
       of the Board of Directors where a quorum is present. and each ofﬁcer shall hold ofﬁce for a term
      of one ( l ) year and until a successor shall be selected and shall qualify. or until his or her earlier



      ACTIVE treason»:                                . 14 .
Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 35 of
                                      42




      death. resignation or removal. There shall be no limitations on the number charms of allies for
      the ofﬁcers of the Corporation.

              Section 7.03. SUBORDINA'I'E OFFICERS. COMMH’FTEES AND AGENTS. The
      Board of Directors may from time to time elect such other oﬁicers and appoint such committees
      or other agents as the business of the Corporation may require. including one or more assistant
      vice presidents. one or more assistant secretaries and one or more assistant treasurers. each of
      whom shall hold ofﬁce for such period. have such authority. and perform such duties as are
      provided in these Bylaws or as the Board of Directors may from time to time determine. The
     Board of Directors may delegate to any officer or committee the power to elect subordinate
     ofﬁcers and to retain or appoint other agents or committees thereof. and to prescribe the authority
     and duties of such subordinate officers. committees. or other agents.

             Section 7.04. N0 CONTRACT RIGHTS. Election or appointment of an ol'ﬁcer or agent
     shall not of itself create any contract rights in the ofﬁcer or agent.

            Section 7.05. REMOVAL OF OFFICERS AND AGENTS. Any ofﬁcer or agent of the
     Corporation may be removed from ofﬁce at any time. with or without cause. upon (i) the
     afﬁrmative veto of majority or more of the Directors present at a duly called meeting of the
     Board of Directors where a quorum is present; or (ii) the afﬁrmative vote of a majority or more
     of the Members present at a duly called meeting of the Members where a quorum is present,
     provided that written notice of the intention to consider the removal of such ofﬁcer or agent has
     been included in the notice ol'the meeting at which such removal will be considered. Any such
     removal shall be without prejudice to the contract rights. if any. of any person so removed.

             Section 7.06. VACANCIES. A vacancy in any ofﬁce because of death. resignation.
     removal. disqualiﬁcation. or any other cause. shall be ﬁlled open a majority vote of the Directors
     present at a dttly called meeting of the Board of Directors where a quorum is present. or by the
     ofﬁcer or committee to which the power to ﬁll such ofﬁce has been delegated pursuant to
     Section 7.03 hereof. as the case may be. and if the ofﬁce is one for which these Bylaws prescribe
     a two. shall be ﬁlled for the unexpired portion of the term.

            Section: 7.07. AUTHORITY. All ofﬁcers ol'the Corporation. as between themselves and
     the Corporation. shall respectively have such authority and perfomt such duties in the
    management of the property and affairs of the Corporation as are provided in these Bylaws or
    may be provided by or pursuant to resolutions or orders of the Board of Directors.

           Section 7.08. THE CHAIR. The Cltair shall preside at all meetings of the Board of
    Directors. The Chair shall have such other duties and responsibilities as shall be delegated to
    him or her by these Bylaws and by the Board of Directors from time to time.

            Section 7.09. 'I‘l-lE I’RI'ESIDEN'I'. The President shall have general supervision over the
    business and operations of the Corporation. subject, however. to the control of the Board of
    Directors. The President shall perform all duties incident to the ofﬁce of President. and such
    other duties as that time to time may be assigned by the Board of Directors.

           Section 7.10. 'l'l-IE VICE PRESIDENT. At any time when the President is unable to act.
    the Vice President of the Corporation (the "Vice President") shall. subject to the limitations set


    AL’I'IVE “36.150”:                            . l 5 -.
Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 36 of
                                      42




         forth in these Bylaws. (a) perform all duties of the President. and (b) have all authority given to
         the President pursuant to Section 7.09 of these Bylaws. The Vice President shall have such other
         duties and authority as from time to time may be assigned by the Board of Directors.

                Section 7.l 1. THE SECRETARY. The Secretary shall attend all meetings of the Board
        of Directors (or committees of the Board of Directors) and shall record all votes of the Directors
        (or committees persons) and the minutes of the meetings of the Board of Directors (or
        committees) in book or books to be kept for that purpose; shall see that notices are given and
        records and reports properly kept and ﬁled by the Corporation as required by law; shall be the
        custodian of the seal of the Corporation and see that it is afﬁxed to all documents which are to be
        executed on behalf of the Corporation under its seal; and. in general, shall perform all duties
        incident to the ofﬁce of Secretary. and such other duties as may front time to time be assigned by
        the Board of Directors or the President. in addition. the Secretary shall annually present a report
        to the Board of Directors not later than March 3| of each year summarizing all resolutions ofthe
        Board of Directors during the preceding iiseal year and cenitying the accuracy of the resolutions
        ofthe Corporation for such year.
               Section 7.12. THE TREASURER. The Treasurer of the Corporation (the "jlﬁr'gasurerﬁ
        shall have or provide for the custody of the funds or other property of the Corporation: shall
        collect and receive or provide for the collection and receipt of moneys earned by or in any
        manner due to or received by the Corporation: shall deposit all funds in his or her custody as
        Treasurer irr such banks or other places ofdeposit as the Treasurer or the Board of Directors may
        from tinre to time designate; shall. whenever so roquired by the Board of Directors. render an
       account showing all transactions as Treasurer and the ﬁnancial condition of the Corporation; and.
       in general. shall discharge such other duties as may from. tinre to time be assigned by the Board
       of Directors or the President.

                                                  ARTI CLE VIII.



                              LIMITATION OF DIRECTORS‘ AND OI’FICERS'
                                  LIABILITIES AND INDEMNIFICATION

             Section 8.01. LIMITATION OF LIABILITY. To the fullest extent permitted by the
       NCA. a Director or ofﬁcer of the Corporation shall not be personally liable to the Corporation, or
       others for monetary damages for any action taken or any failure to take any action. unless the
       Director or oflieer has breached or failed to perform the duties of his ofﬁce and such breach or
       failure constitutes self-dealing. willful misconduct or recklessness. The provisions of Section
       8.01 hereof shall not apply with respect to the responsibility or liability ofa Director or ofﬁcer
       under any criminal statute or the liability of a Director or ofﬁcer for the payment of taxes
       pursuant to local. state or federal law.

               Section 8.02. INDEMNIFICATION.

                      (a)     Indemniﬁcation. The Corporation shall indemnify any person who was or
       is a party or is threatened to be made a party to arty threatened. pending or completed action. Suit
       or proceeding. whether civil, criminal. administrative or investigative, by reason of the fact that


      acnvr: transom-2                                . I6 .
Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 37 of
                                      42




      such person is pr was a Director. oi'ﬁeor. employee or agent of the Corporation. or is or was
      serving, at the request of the Corporation. as Director. officer. employee or agent of another
      corporation. partnership. joint venture. trust or other enterprise. against expenses (including
      attomeys' fees). amounts paid in settlement. judgments, and ﬁnes actually and reasonably
      incurred by such person in connection with such action." suit or proceeding. provided. however
      that no indemniﬁcation shall be made in any case where the act or failure to act giving rise to the
      claim for indemnification is determinetl by a court to have constituted self-dealing. willful
      misconduct or recklessness.

                    (b)        v . o '-Z are it. Expenses (including attorneys‘ fees) incurred in
      defending a civil or criminal action. suit. or proceeding shall be paid by the Corporation in
      advance of the ﬁnal disposition of such action. suit. or proceeding. upon receipt of an
      undertaking by or on behalf of tltc Director. oflicer. employee. or agent to repay such amount if
      it shall be ultimately determined that he or she is not entitled to he indemniﬁed by the
      Corporation as authorized in Article VIII hereof.

                    (c)       e iii 'o No [5' ts'v . The indemnification and advancement of
      expenses provided by Article VIII ltereof sitall not be deemed exclusive 01‘ any other right to
      which persons seeking indemniﬁcation and advancement of expenses may be entitled under.any
     agreement. vote of the Board of Directors. or otherwise. both as to actions in such persons'
     ofﬁcial capacity and as to their actions in another capacity while holding ofﬁce. and shall
     continue as to a person who has ceased to be a Director, oilicer. employee. or agent and shall
     inttre to the beneﬁt of the heirs, executors. and administrators of any sach person.

                   (d)    lgsugnce, Contracts. Securitv. The Corporation may purchase and
     maintain insurance on behalf of any person. may enter into contracts ofindemniﬁcation with any
     person. and may create a fund of any nature which may. but need not be. under the control of a
     trustee for the beneﬁt of any person. and may otlterwise secure. in any manner. its obligations
     with respect to indemniﬁcation and advancement ol'cxpenscs. whether arising under Article VIII
     Itercol' or otherwise. whether or not the Corporation would have the power to indemnify such
     person against such liability antler the provisions of Article VIII hereof.

             Section 8.03. EFFECT OF AMENDMENT. Any amendment. repeal or modiﬁcation of
     Article VIII hereof shall be prospective only. and shall not adversely affect any limitation on the
     personal liability of a Director or ofﬁcer of tlte'CorporaIion or any right of any person to
     indemniﬁcation from the Corporation with respect to any action or failure to take any action
     occurring prior to the time ol'such amendment. repeal or modiﬁcation.
                                               ARTICLE 1X.


                                           MISCELLANEOUS
           Section 9.0!. SEAL. The corporate seal shall have inscribed thereon the name of the
     Corporation, the year of its organization, and the words "Corporate Seal. Pennsylvania." Except
     as otherwise required by the NCA. the afﬁxation of the corporate seal sltail not be necessary to
     the valid execution. assignment or endorsement by the Corporation of any instrument in writing.


    .tt't'tvr: Jtzassaarz                          . l7 .
Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 38 of
                                      42




                                                                            UM: SFEGML
       RULE Section 9.02. iN'l‘l'iRIiBil‘lED BIIIEG'FORS 0R. OFFICERS: QUOR

                      (at     Guacamole. A contract or transaction between the Corporation and one
      or more of its Diractors or ofﬁcers or between the Corporation artd another corporation.
      partnership. association. or other organization in which one or more of its Directors or ofﬁcers
      are trustees, Directors, or ofﬁcers. or have a ﬁnancial interest. shall not be void or voidable
      solely for that reason. or solely because the Director or ofﬁcer is present at or participates in the
      meeting of the Board ol'Dir-ectors which authorizes the contract or transaction. if:

                             (i)     the material facts as to the relationship or interest and as to the'
      contract or transaction are disclosed or are known to the Board of Directors. and the Board of
      Directors in good faith authorizes the contract or transaction upon the nfﬁrrnative vote of
      majority of the disinterested Directors even though the disinterested Directors are less than a
      quorum; or

                            (2)     the material facts III to the relationship or interest and as to the
      contract or transaction are disclosed or are known to the Members. and the contract or
      transaction is speciﬁcally approved in good faith upon the afﬁrmative vote of a majority of the
      Members: or

                              (J)    the contract or transaction is fair as to the Corporation as of the
      time it is authorized. approved or ratiﬁed by the Board of Directors.

                     (I!)   Quorum. Interested Directors may be counted in detcmrining the presence
     of a quorum at a meeting of the Board of Directors which authorizes a contract or transaction
     speciﬁed in Section 9.02m hereof.

                  (c)    Special Bole. II' the Corporation wishes to establish the "Presnntption of
     Reasonablencss“ in connection with Code Section 4958 and the regulations thereunder. a
     contract. transaction or arrangement between the Corporation and one or more disqualiﬁed
     persons (as deﬁned in Code Section 4958) shall” be: (i) approved by a vote of only those
     Directors unrelated to and not subject to the control of the disqualiﬁed pcrson(s) involved in the
     contract. transaction or arrangement (provided that such disqualiﬁed person(s) may respond to
     questions from such Directors but otherwise must recuse himself or herself from such vote and
     any meetings or discussions of such Directors regarding such contract. transaction or
     arrangement); (ii) based on appropriate data as to the comparability of such contract. traansction
     or arrangement with sirnilnr contracts. transactions or arrangements: and (iii) documented in the
     Corporation‘s minutes as to the basis the disinterested Board of Directors relied upon to make its
     dctemtination regarding such contract. transaction or arrangement.

            Section 9.03. DEPOSITS. All funds of the Corporation shall be deposited from time to
     time to the credit of the Corporation in sttch hanks. trust'cornpunies or other dcpositories as the
     Treasurer or the Board ol' Directors may approve or designate.

            Section 9.04. SIGNATORY AND DISBURSEMENT AU'I‘l-IORI'I'Y. Unless otherwise
     set forth iii the Signatory and Disbursement Policy. a Director. ofﬁcer andlor employee of the
     Commotion shall have no authority. on behalf of andlor in the name of the Corporation. to: (a)

     norm: transom-2                               - I8 -
Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 39 of
                                      42




        sign. execute, acknowledge. modify and tenninalc tas documents. deeds. mortgages. contracts.
        employment agreements. grant agreements, lease agreements. license agreements. plans of
        merger. agreements of sale. letters of intent and other agreements and instruments; (b) ineor
        debts. obligations. guaranties or liens; andlor (c) sign. execute and approve any check. transfer.
        withdrawal, disbursement. note. bill ofexehange. purchase, gift or other order in writing.

              Section 9.05. CORPORATE RECORDS. The Corporation shall keep appropriate,
        complete and accurate books or records of account in accordance with generally accepted
        accounting principles consistently applied (except that the ﬁnancial records of the Corporation
        may be kept on the casir receipts and disbursements method if permitted by law and deemed
        appropriate by the Board of Directors), minutes of the proceedings of the Directors. and a copy
        of these Bylaws. including all amendments thereto to date. certiﬁed by the Secretary. All such
       records shall be kept at the registered ofﬁce of the Corporation in Pennsylvania or at its principal
       place of business. Any books. minutes or other records may be in written form or any other than
       capable of being converted into written form within a reasonable time. The books. accounts, and
       records of the Corporation shall be open to inspection by any Member and any Director at all
        times.

                 Section 9.06. ANNUAL REPORT.

                       (a)   glow. The President attd Treasurer shall present a written report at the
       annual meeting of the Board of Directors and the Board of Directors shall present a written
       report at the annual meeting of the Members. showing in appropriate detail the following:
                              (I)    The assets and liabilities. including the trust funds. at“ the
       Corporation as ot‘thc end ol‘ ﬁscal year immediately preceding the date of the report.
                                    the

                              (2)     The principal changes in assets and liabilities. including trust
       funds. during the year immediately preceding the date ol‘the report.

                              (3)     The revenue or receipts or the Corporation. both unrestricted and
       restricted to particular purposes. for the year immediately preceding the date of the report.
       including separate data with respect to each trust land held by or for the Corporation.
                              (4)     The expenses or disburseruents ol' the Corporation. For both general
       and restricted purposes. during the year immediately preceding the date of the report. includingI
       separate data with respect to each trust fund held by or for the Corporation.

                       (b)     [’lage gl‘ filing. The annual report ol'thc President and Treasurer shall be
       liled with the mintrtes ot' the meetings of the Board.ol' Directors. The annual report of the Board
      of Directors shall be ﬁled with the minutes of the meetings at" the Members.

                 Section 9.07. AMENDMENT OF BYLAWS. .'l'hese Bylaws may be amended or
      repealed in accordance with Section S.l0(b) hereof. Any change in these Bylaws shall take
      effect when adepted. unless otherwise provided in the resolution effecting the change.




      ne'rrva stamens:                               - t9 -
Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 40 of
                                      42




                                                     All'l‘lC-LIE Ii.

                                     CODE SECTION 501(c)(3) PROVISIONS

                 Section l0.0|. LIMITATION 0N ACTIVITIES, Except as othenvise provided herein.
         no substantial part ofthc activities of the Corporation shall be the carrying on of propaganda, or
         otherwise attempting to inﬂuence legislation. The Corporation shall not participate in. or
         Intervene in (including the publishing or distribution of statements). any political campaign On
         behalf of. or in opposition to. any candidate for public ofﬁce. Further. notwithstanding any other
        provision herein to the contrary. the Corporation shall not carry on any activities not permitted to
        be carried on (i) by an organization exempt from federal income tax under Code Section 50l(a)
        and described in Code Section 501(c)(3): or (ii) by an organization contributions to which are
        deductible under Code Section 170(c)(2).

                Section 10.02. PROHIBI‘I‘ION AGAINST PRIVATE INUREMENT. No part of the net
        earnings of the Corporation shall inure to the benclit of. or be distributable to its Directors.
        ofﬁcers or other private persons, except that the Corporation shall be authorized and empowered
        to pay reasonable compensation for services rendenrd and to make payments and distributions in
        furtherance of the purposes of the Corporation.

               Section 10.03. PRIVATE FOUNDATION REQUIREMENTS AND RESTRIC‘I‘IONS.
        Notwithstanding any other provision herein to the contrary. it‘ the Corporation is subject. or ever
        becomes subject. to the private foundation rules of the Code. then the Corporation shall: (i)
       distribute its income for said period at such time and manner as not to subject it to tax under
       Code Section 4942; (ii) not engage in any act ol'self-dcaling as deﬁned in Code Section 494I(d):
       (iii) not retain any excess business holdings as deﬁned in Code Section 49430:): (iv) not make
       any investments in such manner as to subject the organization to tax under Code Section 4944:
       and (v) not make any taxable expenditure as deﬁned in Code Section 4945(d).

                                                   ARTICLE XI. -


                                     DISSOLUTION AND LIQUIDATION

              Section ll.0l. DISSOLUTION AND LIQUIDA'I'ION. Upon the dissohrtion ol' the
       Corporation, the Board of Directors. after paying or making provisions for the payment ol' all ol'
       the liabilities and obligations of the Corporation. shall distribute all of the assets of the
       Corporation to such organization or organizations organized and operated exclusively For
       charitable. educational, religious. literary and/or scientiﬁc purposes as shall at the time qualify as
       art organization or organizations exempt li'om federal income tax under Code Section 501(a) and
       described in Code Section 50l(c)(3). as the Board of Directors shall determine. or to the federal
       government or a state or local government for a public purpose. No portion of the assets shall
       inure to the beneﬁt of any Member, Director or ofﬁcer or the Corporation. any other private
       person. or any enterprise orgtaiized for proﬁt.




       ACTIVE JIJﬁJSUIlvl                             . 20 -
Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 41 of
                                      42
Case 0:20-cv-61912-DPG Document 27-12 Entered on FLSD Docket 10/30/2020 Page 42 of
                                      42
                                                   LAW OFFICE OF

       -      '                          MAUREEN E. OTIS, P.C.
   MAUREEN.MO‘I‘ISLAW.COM                  4850 WRIGHT ROAD. SUITE 168                    Tecacomen : 2 3 ” 242-9320
                                              srAFFono. Texas 77477

                                                  I 2 8 1 1 242-9900



                                                November 8, 2016



  Florida Department of Agriculture & Consumer Services
  Attn: Finance 8: Accounting
  Mayo Building Room 121
  407 South Calhoun St
  Tallahassee, Fl. 32399-0800                                          -
                                                                           by priority mail

  RE:        Freedom Watch, Inc.
             -Initial Registration for Charitable Organization

  Dear Sir or Madam:

  Enclosed please find the following information for registration of my client:

  1)         Registration Statement - Charitable Organizations;
  2)         Conflict of Interest Certification;
  3)         A copy of the Articles of Incorporation and Bylaws;
  4)         A copy of the IRS Tax Determination letter;
  5)         A copy of the IRS 990M: for the period ending 1251/15: and
  6)         Check in the amount of $350.00 for the registration fee.

   I trust you now have all the information needed to complete the registration of my client. It not, please
  contact me immediately.




  M liO/vr
  Enclosures

  cc: Mr. Larry Klayman
